. In a certiorari proceeding to review the assessment of real property situated in the village of Lawrence, Nassau County, order modified on the law and the facts by striking from the first two ordering paragraphs the figures $33,000, $11,500, $13,200, and substituting in the respective places thereof the figurees $36,800, $7,700, $16,800. As thus modified, the order is affirmed, without costs. The improvements have been overvalued by the village because of the failure to allow appropriate depreciation. Accepting the assessors’ unit valuation of the land at $7,000 per acre, the assessment is erroneous in computation inasmuch as the area of the subject property is 2.4 acres. Adel, Sneed, Wenzel and MaeCrate, JJ., concur; Johnston, J., dissents and votes to affirm.